EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor, registration no. 50376 on 4/28/2022.
The application has been amended as follows: 

In Claims
Cancel claim 2
Cancel claim 10

1. 	(Currently Amended) A controller that controls a memory device, comprising:
a buffer memory; and
a processor suitable for:
temporarily storing bridge firmware data in the buffer memory when the bridge firmware data is received together with a previous firmware update request,
installing and executing bridge firmware based on the bridge firmware data after approved retention firmware data is received together with a subsequent firmware update request,
installing the approved retention firmware after execution of the bridge firmware, and
removing the installed bridge firmware,
wherein the processor removes the bridge firmware by invalidating bridge firmware code stored in a defined region of the memory device or
controlling the memory device to erase the bridge firmware code from the defined region of the memory device;
wherein the processor is further suitable for determining whether firmware data received together with the previous firmware update request is the bridge firmware data based on a firmware header included in the firmware data.

9. 	(Currently Amended) An operating method of a controller that controls a memory device, the operating method comprising:
temporarily storing bridge firmware data in a buffer memory included in the controller, when the bridge firmware data is received together with a previous firmware update request;
installing and executing bridge firmware based on the bridge firmware data after approved retention firmware data is received together with a subsequent firmware update request;
installing the approved retention firmware after the execution of the bridge firmware; and removing the installed bridge firmware,
wherein the removing of the installed bridge firmware includes invalidating bridge firmware code stored in a defined region of the memory device, 
controlling the memory device to erase the bridge firmware code from the defined region of the memory device;
determining whether firmware data received together with the previous firmware update request is the bridge firmware data based on a firmware header included in the firmware data.

17. 	(Currently Amended) An operating method of a controller, the operating method comprising: 
pre-installing bridge firmware and retention firmware;
 installing the bridge firmware after the retention firmware is pre-installed; and 
removing the bridge firmware while or after installing the retention firmware after one- time execution of the bridge firmware, 
wherein the removing of the bridge firmware includes invalidating bridge firmware code stored in a defined region of the memory device,
controlling the memory device to erase the bridge firmware code from the defined region of the memory device;
wherein the processor is further suitable for determining whether firmware data received together with the previous firmware update request is the bridge firmware data based on a firmware header included in the firmware data.

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-14 and 16-17 (renumbered 1-13) are allowed.
	The following is an examiner’s statement of reasons for allowance:
 The arguments in applicant’s remarks filed on 4/25/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “installing and executing bridge firmware based on the bridge firmware data after approved retention firmware data is received together with a subsequent firmware update request, installing the approved retention firmware after execution of the bridge firmware, and removing the installed bridge firmware, wherein the processor removes the bridge firmware by invalidating bridge firmware code stored in a defined region of the memory device or controlling the memory device to erase the bridge firmware code from the defined region of the memory device" (remarks, pages 8-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191